*515—Order, Supreme Court, New York County (Irma Santaella, J.), entered July 16, 1987, which denied defendant’s motion for summary judgment to dismiss the complaint, unanimously reversed on the law and the motion granted, without costs.
This is an action for breach of an employment contract and for wrongful discharge. Plaintiff was hired by the defendant in 1977 and, after a probationary period, except for a temporary layoff in 1982, worked in various capacities until his discharge in 1986. Plaintiff claims that he was a permanent employee who could only be discharged for cause. The record indicates, however, that he was an at-will employee, without a fixed term, whose employment was terminable at any" time. (Sabetay v Sterling Drug, 69 NY2d 329, 333 [1987]; Murphy v American Home Prods. Corp., 58 NY2d 293, 304 [1983]); Weiner v McGraw-Hill, Inc., 57 NY2d 458 [1982].) Specifically, the application form which he signed in 1977 and again in 1982 contained a provision that plaintiff’s employment was at will and terminable by either party at any time. The provision stated: "Applicant understands and agrees that if employed by Revlon or any of its subsidiaries, his or her employment will be at will and without fixed term. Revlon or its subsidiaries or applicants may terminate said employment at any time or without prior notice.” In view of the above, the defendant’s motion for summary judgment should have been granted. Concur—Murphy, P. J., Sullivan, Ross, Rosenberger and Smith, JJ.